Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is require to update the priority information found on page 2 of the instant application.  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Multilayer ceramic capacitor”.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, line 4, the limitation, “at least one conductive layer” is confusing. Is this in addition to the conductive layer that was already claimed?
Claim 2, line 2, replace “the dielectric layer” with –the one or more dielectric layers--.
 Claim 3, line 3, replace “the dielectric layer” with –the one or more dielectric layers--.
Claim 8, line 2, the limitation, “the conductive layer” is confusing.  Is this one of the at least one conductive layer or the two or more conductive layers?
Claim 9, line 4, the limitation, “one or more dielectric layers” is confusing.  Is this in addition to the dielectric layer already claimed?
Claim 9 recites the limitation "the pair of external termination" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 8, the limitation, “two juxtapose conductive layers” is confusing.  Are these layers in addition to the ones already claimed?
Claim 10 is confusing.  Is the external terminal that comprises a base metal cladded with the noble metal deposited on the external termination?  
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

6.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,242,803 in view of Banno et al. (US 2014/0175942).
Regarding claim 1, ‘803 discloses a multilayer ceramic capacitor, comprising:
a ceramic body (C: 3, L: 1-2);
one or more dielectric layers alternately stacked with two or more conductive layers (C: 3, L: 6-7), 
a pair of external termination disposed at opposite end portions of the body, and wherein the two or more conductive layers are alternately coupled to an external termination of the pair of external termination (C: 3, L 12-14).
‘803 discloses the claimed invention except for at least one conductive layer comprises a first material cladded with a second material.
Banno et al. disclose a multilayer ceramic capacitor comprising conductive layers that comprise a base metal cladded (4) with a noble metal (22).

Regarding claim 2,  Banno et al. disclose the first material (4, 21) does not contact the dielectric layer (3).
Regarding claim 3, Banno et al. disclose the second material comprises a minimal thickness to prevent a chemical reaction between the first material and the dielectric layer.  While Banno et al. do not specifically state that the second material has a minimal thickness to prevent a chemical reaction between the first material and dielectric layer, it appears to be an inherent feature.  Banno et al. disclose a thickness of the second material is 5 nm (table 1, sample 4) which is similar to applicants “few nanometers thick” as disclose in [0046] of the current specification.
Regarding claim 4, Banno et al. disclose the first material [0038] comprises a higher thickness than the second material (table 1).
Regarding claim 5, Banno et al. disclose the first material (4) is a base metal (Al – abstract). 
Regarding claim 6, Banno et al. disclose the second material is a noble metal (Ag – table 1).
Regarding claim 7, Banno et al. disclose the first material and the second material has a thickness.  The limitation, “is determined by an algorithm for a specification of the multilayer ceramic capacitor”, is a method of forming the device.  The method of forming the device is not germane to the issue of patentability of the  In re STEPHENS, WENZL, AND BROWNE, 145 USPQ 656 (CCPA 1965).

7.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,242,803 and Banno et al. (US 2014/0175942) in further view of Chazono (US 6,362,947).
Regarding claim 8, ‘803 discloses the claimed invention except for the conductive layer comprises a sinusoidal shape. 
Chanzono discloses a multilayer ceramic capacitor wherein a conductive layer (3) has a sinusoidal shape (fig. 3-4). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive layer of ‘803 using a sinusoidal shape, since such a modification would form a multilayer ceramic capacitor where the electrostatic capacitance can be increased.

8.	Claims 9-11, and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 9 of U.S. Patent No. 10,242,803 in view of  Saito et al. (US 2016/0086733).
Regarding claim 9, ‘803 discloses a multilayer ceramic capacitor, comprising:
a ceramic body (C: 1, L: 1-2; C: 9, L: 1-2);
wherein one or more dielectric layers are alternately stacked with two or more conductive layers (C: 1, L: 3-4; C: 9, L: 3-4);

wherein an electric field is generated between two juxtapose conductive layers when voltage is applied to the pair of external termination (inherent to multilayer ceramic capacitors).
‘803 discloses the claimed invention except for the ceramic comprises barium titanate; and the pair of external termination comprise a base metal cladded with a noble metal.
Saito et al. disclose a multilayer ceramic capacitor, comprising: a ceramic body (11);
a dielectric layer comprising barium titanate (10 – [0046]),
wherein one or more dielectric layers are alternately stacked with two or more conductive layers (12, 12),
wherein the two or more conductive layers (12, 12) are alternately coupled to an external termination (13) of the pair of external termination (13, 13), and wherein an electric field is generated between two juxtapose conductive layers (12, 12 – inherent to multilayer ceramic capacitors when in use – see US 2012/0307414) when voltage is applied to the pair of external termination (13, 13), and wherein the pair of external termination (13, 13) comprise a base metal (13b – [0130]) cladded with a noble metal (13c – [0132]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘803 so that the ceramic 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘803 so that the pair of external termination comprise a base metal cladded with a noble metal since such a modification would form a capacitor with highly conductive terminal electrodes.
Regarding claim 10, as best understood, Saito et al. disclose the base metal (13b) cladded with the noble metal (13c) is disposed on a surface of another electrode (13a).
Regarding claim 11, Saito et al. disclose a surface of the pair of external termination (13b) contacting the capacitor body is not cladded with a noble metal (13a).
Regarding claim 13, ‘803 discloses the conductive layers comprise conductive layer ends comprising a convex shape (C: 5, L: 4-5).
Regarding claim 14, ‘803 discloses the convex shape does not comprise a sharp corner (C: 5, L: 4-5 - inherent to a convex shape).
Regarding claim 15, ‘803 discloses the conductive layers comprise conductive layer ends comprising a wavy shape (C: 9, L: 6-7).
Regarding claim 16, ‘803 discloses the wavy shape comprises a secondary wavy shape (C: 9, L: 6-7).
Regarding claim 17, ‘803 discloses the conductive layers comprise conductive layer ends comprising a bulbous shape (C: 1, L: 5-7).
Regarding claim 18, ‘803 discloses the bulbous shape comprises a smooth angle, and wherein the smooth angle resembles the letter “S” (C: 2, L: 1-4).

Regarding claim 12, ‘803 discloses the claimed invention except for ‘803 discloses the claimed invention except for at least one conductive layer comprises a base material cladded with a noble material.
Banno et al. disclose a multilayer ceramic capacitor comprising conductive layers that comprise a base metal cladded (4) with a noble metal (22).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘803 using the internal electrodes of Banno et al., since such a modification would form a capacitor element where the electrostatic capacity can be improved. 

10.	Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,332,684. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 19, ‘684 discloses a multilayer ceramic capacitor, comprising:
a ceramic body (C: 1, L: 1-2);
one or more dielectric layers alternately stacked with two or more conductive layers (C: 1, L: 3-4), and
wherein a shape of the conductive layers is adjusted by a thickening or a thinning of a base metal portion (C: 2, L: 1-2).
Regarding claim 20, ‘684 discloses the conductive layers comprise a base metal cladded with a noble metal (C: 1, L: 5-7).

11.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10128047 in view of Banno et al. (US 2014/0175942).
Regarding claim 1, ‘047 discloses a multilayer ceramic capacitor, comprising:
a ceramic body (C: 1, L: 1-2);
one or more dielectric layers alternately stacked with two or more conductive layers (C: 1, L: 3-4), 
a pair of external termination disposed at opposite end portions of the body, and wherein the two or more conductive layers are alternately coupled to an external termination of the pair of external termination (C: 1, L: 10-14).
‘047 discloses the claimed invention except for at least one conductive layer comprises a first material cladded with a second material.
Banno et al. disclose a multilayer ceramic capacitor comprising conductive layers that comprise a base metal cladded (4) with a noble metal (22).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘803 using the internal electrodes of Banno et al., since such a modification would form a capacitor element where the electrostatic capacity can be improved. 
Regarding claim 2,  Banno et al. disclose the first material (4, 21) does not contact the dielectric layer (3).
Regarding claim 3, Banno et al. disclose the second material comprises a minimal thickness to prevent a chemical reaction between the first material and the dielectric layer.  While Banno et al. do not specifically state that the second material has a minimal thickness to prevent a chemical reaction between the first material and dielectric layer, it appears to be an inherent feature.  Banno et al. disclose a thickness of the second material is 5 nm (table 1, sample 4) which is similar to applicants “few nanometers thick” as disclose in [0046] of the current specification.
Regarding claim 4, Banno et al. disclose the first material [0038] comprises a higher thickness than the second material (table 1).
Regarding claim 5, Banno et al. disclose the first material (4) is a base metal (Al – abstract). 
Regarding claim 6, Banno et al. disclose the second material is a noble metal (Ag – table 1).
Regarding claim 7, Banno et al. disclose the first material and the second material has a thickness.  The limitation, “is determined by an algorithm for a specification of the multilayer ceramic capacitor”, is a method of forming the device.  The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight. In re STEPHENS, WENZL, AND BROWNE, 145 USPQ 656 (CCPA 1965).
Regarding claim 8, ‘047 discloses the conductive layer comprises a sinusoidal shape (C: 1, L: 5-6).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banno et al. (US 2014/0175942).
Regarding claim 1, Banno et al. disclose in fig. 1-2, a multilayer ceramic capacitor, comprising:
a ceramic body (3); 
dielectric layers (3) alternately stacked with conductive layers (4, 5), wherein at least one conductive layer (4) comprises a first material (4, and/or 21) cladded with a second material (22),
a pair of external termination (8, 9) disposed at opposite end portions of the body, and wherein the two or more conductive layers (4) are alternately coupled to an external termination of the pair of external termination (8).
Regarding claim 2, Banno et al. disclose the first material (4, 21) does not contact the dielectric layer (3);
Regarding claim 3, Banno et al. disclose the second material comprises a minimal thickness to prevent a chemical reaction between the first material and the dielectric layer.  While Banno et al. do not specifically state that the second material has a minimal thickness to prevent a chemical reaction between the first material and dielectric layer, it appears to be an inherent feature.  Banno et al. disclose a thickness of the second material is 5 nm (table 1, sample 4) which is similar to applicants “few nanometers thick” as disclose in [0046] of the current specification.
Regarding claim 4, Banno et al. disclose the first material [0038] comprises a higher thickness than the second material (table 1).
Regarding claim 5, Banno et al. disclose the first material (4) is a base metal (Al – abstract). 
Regarding claim 6, Banno et al. disclose the second material is a noble metal (Ag – table 1).
Regarding claim 7, Banno et al. disclose the first material and the second material has a thickness.  The limitation, “is determined by an algorithm for a specification of the multilayer ceramic capacitor”, is a method of forming the device.  The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight. In re STEPHENS, WENZL, AND BROWNE, 145 USPQ 656 (CCPA 1965).

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (US 2013/0279070).
Regarding claim 19, Hamada discloses in fig. 2, a multilayer ceramic capacitor, comprising:
a ceramic body (10);
one or more dielectric layers (10g) alternately stacked with two or more conductive layers (11, 12), and
wherein a shape of the conductive layers (11, 12) is adjusted by a thickening or a thinning of a base metal portion (Ni – [0030], [0046]).

5.	Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2016/0086733).
Regarding claim 9, Saito et al. disclose a multilayer ceramic capacitor, comprising: a ceramic body (11);
a dielectric layer comprising barium titanate (10 – [0046]),
wherein one or more dielectric layers are alternately stacked with two or more conductive layers (12, 12),
wherein the two or more conductive layers (12, 12) are alternately coupled to an external termination (13) of the pair of external termination (13, 13), and wherein an electric field is generated between two juxtapose conductive layers (12, 12 – inherent to multilayer ceramic capacitors when in use – see US 2012/0307414) when voltage is applied to the pair of external termination (13, 13), and wherein the pair of external 
Regarding claim 10, as best understood, Saito et al. disclose the base metal (13b) cladded with the noble metal (13c) is disposed on a surface of another electrode (13a).
Regarding claim 11, Saito et al. disclose a surface of the pair of external termination (13b) contacting the capacitor body is not cladded with a noble metal (13a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banno et al. (US 2014/0175942) in view of Chazono (US 6,362,947).
Regarding claim 8, Banno et al. disclose the claimed invention except for the conductive layer comprises a sinusoidal shape. 
Chanzono discloses a multilayer ceramic capacitor wherein a conductive layer (3) has a sinusoidal shape (fig. 3-4). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive layer of Banno et al. using a sinusoidal shape, since such a modification would form a multilayer ceramic capacitor where the electrostatic capacitance can be increased.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2016/0086733) in view of Banno et al. (US 2014/0175942)
Regarding claim 12, Saito et al. disclose the claimed invention except for the conductive layers comprise a base metal cladded with a noble metal.
 Banno et al. disclose a multilayer ceramic capacitor comprising conductive layers that comprise a base metal cladded (4) with a noble metal (22).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Saito et al. using the internal electrodes of Banno et al., since such a modification would form a capacitor element where the electrostatic capacity can be improved.
 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2016/0086733) in view of Ito et al. (JP 2006210590).
Regarding claim 15, Saito et al. disclose the claimed invention except for the conductive layers comprise conductive layer ends comprising a wavy shape.
Ito et al. disclose in fig. 6, a multilayer ceramic capacitor comprising a conductive layer (7b) that comprises conductive layer ends that comprise a wavy shape.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Saito et al. so that the conductive layers comprise conductive layer ends comprising a wavy shape, since such a modification would improve the adhesive force between the internal electrodes and dielectric layers.
Regarding claim 16, the modified Saito et al. disclose the wavy shape comprises a secondary wavy shape (see fig. 6).  
Claims 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2016/0086733) in view of Tsuyoshi (JP 2004207633).
Regarding claim 13, Saito et al. disclose the claimed invention except for the conductive layers comprise conductive layer ends comprising a convex shape.
Tsuyoshi discloses a multilayer ceramic component comprising conductive layers (2) each having a conductive layer end that has a convex shape (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive layers having conductive layer ends comprising a convex shape, since such a modification would form a capacitor element wherein delamination, cracking and dielectric breakdown can be suppressed.
Regarding claim 14, the modified Saito et al. disclose the convex shape does not comprise a sharp corner (Tsuyoshi – abstract – fig. 2-3). 
Regarding claim 17, Saito et al. disclose the claimed invention except for the conductive layers comprise conductive layer ends comprising a bulbous shape.
Tsuyoshi discloses a multilayer ceramic component comprising conductive layers (2) each having a conductive layer end that has a bulbous shape (fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive layers having conductive .
	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 2013/0279070) in view of Banno et al. (US 2014/0175942).
Regarding claim 20, Hamada discloses the claimed invention except for the conductive layers comprise a base metal cladded with a noble metal.
 Banno et al. disclose a multilayer ceramic capacitor comprising conductive layers that comprise a base metal cladded (4) with a noble metal (22).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Hamada using the internal electrodes of Banno et al., since such a modification would form a capacitor element where the electrostatic capacity can be improved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848